           Case 1:19-cr-00742-AKH Document 37 Filed 04/30/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------- X
                                                            :
 UNITED STATES OF AMERICA,                                  :
                                                            :   ORDER DENYING BAIL
              -against-                                     :
                                                            :   19 Cr. 742 (AKH)
 CHEALIQUE CURRY,                                           :
                                                            :
                                          Defendant.        :
                                                            :
 ---------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Defendant Chealique Curry, who had been detained on consent pending trial on a

charge of being a felon in possession of a weapon, in violation of 18 U.S.C. § 922(g)(1), moves

for temporary bail in light of the dangers of the COVID-19 crisis. For the reasons stated on the

record at today’s telephonic hearing, Defendant’s motion is denied.

                 The Government has satisfied its burden of proving by clear and convincing

evidence that Defendant would pose a danger to the community if released and proving by a

preponderance of the evidence that Defendant poses a risk of flight. See United States v.

Esposito, 309 F. Supp. 3d 24, 30 (S.D.N.Y. 2018). Defendant’s long and consistent criminal

history demonstrates that he is a danger to the community. He has been convicted of seven

felonies, including a violent sexual offense and weapons offense. Given Defendant’s past bench

warrants and failure to report to his probation officer, he is a flight risk. I also find that no bail

condition or combination of bail conditions will alleviate the danger to the community or assure

Defendant’s presence in court. 18 U.S.C. § 3142(e). Defendant would have to reenter the

shelter system if released. He cannot provide assurance that he will have a consistent residence

or a custodian to ensure his compliance with bail conditions. Additionally, his history of evading
          Case 1:19-cr-00742-AKH Document 37 Filed 04/30/20 Page 2 of 2



supervision poses a danger to Pretrial Services officers, who would have to step out into the

community during a health crisis to find him if he fails to comply with bail conditions.

               Under 18 U.S.C. § 3142(i), after a person has been detained pending trial, “a

judicial officer may, by subsequent order, permit the temporary release of the person, in the

custody of a United States marshal or another appropriate person, to the extent that the judicial

officer determines such release to be necessary for preparation of the person’s defense or for

another compelling reason.” Defendant argues that there is a compelling reason for his release

because he has asthma, which places him at higher risk for severe complications arising from

COVID-19. Additionally, Defendant says that restrictions in place due to COVID-19 have

reduced his access to counsel. I find that temporary release is not appropriate because Defendant

does not have an appropriate custodian or safe place to reside. Therefore, the motion for

temporary bail is denied.

               SO ORDERED.

Dated:         April 30, 2020                          /s/ Alvin K. Hellerstein
               New York, New York                    ALVIN K. HELLERSTEIN
                                                     United States District Judge




                                             2
